Citation Nr: 1226187	
Decision Date: 07/30/12    Archive Date: 08/03/12

DOCKET NO.  09 29 888	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico



THE ISSUES

1.  Entitlement to service connection for sleep apnea as secondary to service-connected disabilities.

2.  Entitlement to increased rating for thoracolumbar myositis and lumbosacral disc disease with a bulging disc at L5-S1 rated as 40 percent disabling.



ATTORNEY FOR THE BOARD

D. Cherry, Counsel



INTRODUCTION

The Veteran served on active duty from October 1993 to July 1994 and from December 2003 to February 2005. 

This case initially came to the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.  

On January 14, 2008, the Veteran filed his claim for an increased rating for his thoracolumbar disability.  In a March 2008 rating decision, the RO assigned a 40 percent disability rating effective January 14, 2008.  There has been no disagreement with the assigned effective date, but this is not a complete grant and there was disagreement with the 40 percent assigned.  Moreover, although the RO adjudicated the issue of entitlement to service connection for sleep apnea on a direct basis, the appellant in a June 2010 statement indicated that he was clarifying that he was only claiming entitlement to service connection for sleep apnea as secondary to medications - in particular, oxycodone and hydromorphone - for his service-connected disabilities.  Therefore, the Veteran has limited his sleep apnea service connection claim to only secondary service connection.  In light of the above, the issues are as stated on the title page.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Although the RO informed the Veteran of the law regarding secondary service connection in an August 2008 letter regarding other issues, the RO has not provided the appellant notice of the information and evidence needed to substantiate and complete a claim of entitlement to secondary service connection for sleep apnea in particular, to include notice of what part of that evidence is to be provided by the claimant, and notice of what part VA will attempt to obtain.  Such notice must be provided.  38 U.S.C.A. §§ 5103, 5103A.  The RO has also not considered that theory of entitlement.  

A VA examination is necessary to determine whether the Veteran's sleep apnea is secondary to service-connected disabilities.  

In his May 2008 claim, the Veteran reported that all medical evidence regarding his sleep apnea was at the San Juan VA Medical Center.  VA medical records associated with the Social Security Administration records reveal that sleep apnea was diagnosed in 2008.  For the increased rating claim, the relevant time period is from January 2007 to the present.  Even though the RO obtained some records from that VA facility, the RO/AMC should attempt to obtain a complete copy of all treatment records from the San Juan VA Medical Center from January 2007 to the present, to include the medication lists.

Given the passage of time since the last VA thoracolumbar examination in March 2008, another VA examination for the thoracolumbar disability is necessary.

Finally, the RO/AMC should explicitly ask the Veteran to identify all treatment for his thoracolumbar spine disorder since January 2007 and for his sleep apnea since May 2008.
  
Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should provide the Veteran notice of the information and evidence needed to substantiate and complete a claim of entitlement to service connection for sleep apnea secondary to a service connected disorder, to include notice of what part of that evidence is to be provided by the claimant, and notice of what part VA will attempt to obtain.

2.  The RO/AMC should explicitly ask the Veteran to identify all treatment for his thoracolumbar spine disorder since January 2007 and for his sleep apnea since May 2008.  The RO/AMC should obtain any identified records that have not already been associated with the claims file.  Regardless of the Veteran's response, the RO/AMC should attempt to obtain a complete copy of all treatment records from the San Juan VA Medical Center from January 2007 to the present, to include the medication lists.  The RO should associate any obtained records with the Veteran's claim folder.

3.  Thereafter, the Veteran must be afforded a VA examination to determine the nature of his sleep apnea.  The claims folder is to be made available to the examiner to review.  The examiner should indicate whether oxycodone and hydromorphone have been prescribed for thoracolumbar myositis and lumbosacral disc disease with a bulging disc at L5-S1, fibromyalgia, major depressive disorder, or irritable bowel syndrome.  The examiner should opine whether it is at least as likely as not, i.e., is there a 50/50 chance, that the sleep apnea is caused or aggravated (permanently made worse) by the service-connected thoracolumbar myositis and lumbosacral disc disease with a bulging disc at L5-S1, fibromyalgia, major depressive disorder, or irritable bowel syndrome, to include any medications taken for these disorders.  A complete rationale for any opinion offered must be provided.

4.  Thereafter, the Veteran must be afforded a VA examination to include orthopedic findings and determine the nature and extent of his thoracolumbar disability.  The claims folder is to be made available to the examiner to review.  The examiner is to provide a detailed review of the appellant's pertinent medical history, current complaints, and the nature and extent of any disability due thoracolumbar myositis and lumbosacral disc disease with a bulging disc at L5-S1. A complete rationale for any opinion offered must be provided.
  
5.  After the development requested, the RO/AMC should review the examination reports to ensure that they are in complete compliance with the directives of this REMAND.  If any report is deficient in any manner, the RO/AMC must implement corrective procedures at once.
 
6.  Thereafter, the RO must readjudicate the claims of entitlement to service connection for sleep apnea as secondary to service-connected disabilities, and entitlement to increased ratings for thoracolumbar myositis and lumbosacral disc disease with a bulging disc at L5-S1 rated as 40 percent disabling.  If any benefit is not granted, the Veteran should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).

_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

